The defendant was positively identified by the assaulted party as being the person whom she charged with an attempt to criminally assault her. The question was submitted to the jury under the charge of the court. Embraced in the charge is not only the higher degree of assault to rape but the lower degrees of assault and battery and a simple assault. Therefore refused charge B was misleading.
There was no legal evidence connecting "Jabo" with the commission of the crime; hence refused charge D was abstract.
The mere fact that Jabo bore some slight resemblance to defendant and some three or four days after the alleged crime left the community would not tend to connect Jabo with the crime, and hence charge X was properly refused.
Refused charge Y singles out a part of the evidence to the exclusion of all the other evidence in the case, and refused charge Z is argumentative.
We find no prejudicial error in the record, and the judgment is affirmed.
Affirmed.